Allowable Subject Matter
Claims 1, 7, 8-13, 18, 20, 32, and 43-49 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts He (US 20170201958 A1) discloses “A timing advance indication method applied for a base station, comprising… receiving a preamble fed back by the terminal…” in paragraph 161; “…obtaining a quantized value of a timing advance corresponding to a tracking area based on the preamble” in paragraphs 137 and 165; “transmitting the quantized value of the timing advance to the terminal” in paragraph 167; “wherein the obtaining a quantized value of timing advance corresponding to a tracking area based on the preamble comprises: estimating a reference timing advance corresponding to the tracking area based on a preamble of a physical random access channel (PRACH) transmitted by the terminal; and obtaining the quantized value of the timing advance based on the reference timing advance and the subcarrier spacing configuration information…” in paragraph 162. However, He does not disclose the remaining features of the claim. Tsuboi (US 20190356460 A1) discloses the missing features: “transmitting subcarrier spacing configuration information of a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to a terminal” in paragraph 110; the preamble fed back by the terminal is “based on the subcarrier spacing configuration information” in paragraph 141 and would be obvious for one of ordinary skill in the art to combine with He because it allows the base station to control the terminal’s transmission parameters, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. However, He does not disclose the remaining features of the claim. Liu (US 20210235406 A1) discloses the missing features “wherein the obtaining the quantized value of the timing advance based on the reference timing advance and the subcarrier spacing configuration information comprises: obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information; and obtaining the quantized value of the timing advance based on the reference timing advance and the time quantization unit of the timing advance” in paragraph 121 and  “wherein before the obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information, the method further comprises: configuring one or more timing advance groups for the terminal, each of the timing advance groups including one or more component carriers configured for the terminal; the He in view of Tsuboi because it allows for more flexibility in terms of how communication is performed, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. However, Liu also does not disclose “wherein the obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group comprises: obtaining a maximum value of subcarrier spacing of all PUSCHs and/or PUCCHs of uplink bandwidth portions of all component carriers included in the timing advance group based on subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group; and obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the maximum value of the subcarrier spacing” nor “wherein the obtaining the time quantization unit of the timing advance corresponding to the timing advance group based on the subcarrier spacing configuration information of uplink bandwidth portions of one or more component carriers included in the timing advance group comprises: obtaining a maximum value of the subcarrier spacing of all PUSCH and/or PUCCH of all activated uplink bandwidth parts of all component carriers included in the timing advance group based on subcarrier spacing configuration information of uplink bandwidth parts of one or more component carriers included in the timing advance group; and obtaining the time quantization unit of the timing advance corresponding to the timing advance group is obtained based on the maximum value of the subcarrier spacing” within the context of the entire claim.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 11 contains similar allowable subject matter to claim 1 and is allowed for similar reasons. Claims 7, 10, 12-13, 18, 20, 32, 43, and 46-49 depend on claims 1 and 11 and are allowable based on their dependence.
He discloses “A timing advance indication method applied for a base station, comprising… receiving a preamble fed back by the terminal…” in paragraph 161; “…obtaining a quantized value of a timing advance corresponding to a tracking area based on the preamble” in paragraphs 137 and 165; “transmitting the quantized value of the timing advance to the terminal” in paragraph 167; “wherein the obtaining a quantized value of timing advance corresponding to a tracking area based on the preamble comprises: estimating a reference timing advance corresponding to the tracking area based on a preamble of a physical random access channel (PRACH) transmitted by the terminal; and obtaining the quantized value of the timing advance based on the reference timing advance and the subcarrier spacing configuration information…” in paragraph 162. However, He does not disclose the remaining features of the claim. Tsuboi (US 20190356460 A1) discloses the missing features: “transmitting subcarrier spacing configuration information of a physical uplink shared channel (PUSCH) and/or a physical uplink control channel (PUCCH) to a terminal” in paragraph 110; the preamble fed back by the terminal is “based on the subcarrier spacing configuration information” in paragraph 141 and would be obvious for one of ordinary skill in the art to combine with He because it allows the base station to control the terminal’s transmission parameters, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. However, He does not disclose the remaining features of the claim. Liu (US 20210235406 A1) discloses the missing features “wherein the obtaining the quantized value of the timing advance based on the reference timing advance and the subcarrier spacing configuration information comprises: obtaining a time quantization unit of the timing advance based on the subcarrier spacing configuration information; and obtaining the quantized value of the timing advance based on the reference timing advance and the time quantization unit of the timing advance” in paragraph 121 and would be obvious for one of ordinary skill in the art to combine with He in view of Tsuboi because it allows for more flexibility in terms of how communication is performed, thereby allowing for more optimum communication, thus enhancing service efficiency and quality. However, Liu also does not disclose “wherein the obtaining the quantized value of the timing advance based on the reference timing advance and the time quantization unit of the timing advance comprises: determining a target conversion value M based on a ratio of the reference timing advance T to a sampling spacing; and 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claims 8, 9, and 44-45 depend on claim 8 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.